DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2021 has been entered.
 
Response to Amendment/Argument
Claims 1-4, 8-15 are pending.  Claims 1, 2, and 8 are currently amended. Claims 5-7 are canceled. Claims 14 and 15 are newly added. The claims have been amended to overcome the previously provided rejections in the action mailed 11/13/2020, and according are allowable for the reasons set forth below.  
Allowable Subject Matter
	Claims 1-4, 8-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious regarding claim 1 the following: “a seal which has a ring shape an which bears outwardly against the housing pedestal, and bears inwardly against the actuator, wherein the housing aperture has a first step defining a first inner periphery and a second step defining a second inner periphery that is coaxial with and in combination with the other limitations set forth in the independent claim; and claim 15 is allowable for the reasons previously set forth regarding dependent claim 9 in the final action mailed on11/13/2020.   
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Matthew W Jellett/Primary Examiner, Art Unit 3753